 1   HEATHER E. WILLIAMS, Bar #122664
     Federal Defender
 2   ERIN SNIDER, Bar #304781
     Assistant Federal Defender
 3   Designated Counsel for Service
     2300 Tulare Street, Suite 330
 4   Fresno, CA 93721-2226
     Telephone: (559) 487-5561
 5   Fax: (559) 487-5950
 6   Attorney for Defendant
     JESUS SIGALA
 7
 8                            IN THE UNITED STATES DISTRICT COURT
 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11   UNITED STATES OF AMERICA,                    Case No. 1:18-cr-00046-DAD-BAM-1
12                    Plaintiff,                  STIPULATION TO CONTINUE SENTENCING
                                                  HEARING; ORDER
13   vs.
                                                  Date: January 27, 2020
14   JESUS SIGALA,                                Time: 10:00 a.m.
                                                  Judge: Hon. Dale A. Drozd
15                    Defendant.
16
17          IT IS HEREBY STIPULATED, by and between the parties, through their respective
18   counsel, Assistant United States Attorney Vincenza Rabenn, counsel for plaintiff, and Assistant
19   Federal Defender Erin Snider, counsel for defendant Jesus Sigala, that the Court may continue
20   the sentencing hearing from November 4, 2019, to January 27, 2020 at 10:00 a.m.
21          The undersigned is leaving the Office of the Federal Defender and a new attorney will be
22   taking over Mr. Sigala’s case. The parties request this continuance to allow new counsel to
23   review the case and prepare for the sentencing hearing.
24   ///
25   ///
26   ///
27   ///
28   ///
 1                                               Respectfully submitted,
 2                                               MCGREGOR W. SCOTT
                                                 United States Attorney
 3
 4   Date: October 25, 2019                      /s/ Vincenza Rabenn
                                                 VINCENZA RABENN
 5                                               Assistant United States Attorney
                                                 Attorney for Plaintiff
 6
 7                                               HEATHER E. WILLIAMS
                                                 Federal Defender
 8
 9   Date: October 25, 2019                      /s/ Erin Snider
                                                 ERIN SNIDER
10                                               Assistant Federal Defender
                                                 Attorney for Defendant
11                                               JESUS SIGALA
12
13                                             ORDER
14          GOOD CAUSING APPEARING, the Court hereby continues the sentencing hearing
15   currently scheduled for November 4, 2019, to January 27, 2020, at 10:00 a.m.
16
     IT IS SO ORDERED.
17
18      Dated:    October 28, 2019
                                                        UNITED STATES DISTRICT JUDGE
19
20
21
22
23
24
25
26
27

28


                                                    2
